In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                       No. 14-795V
                                  Filed: June 24, 2015
                                        Unpublished
****************************
LINDA HEEG,                                *
                                           *
                     Petitioner,           *      Damages Decision Based on Proffer;
                                           *      Influenza or Flu Vaccine;
                                           *      Shoulder Injury Related to
SECRETARY OF HEALTH                        *      Vaccine Administration [“SIRVA”];
AND HUMAN SERVICES,                        *      Special Processing Unit [“SPU”]
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian Muller, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

      On August 29, 2014, Linda Heeg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury which
was caused by the influenza vaccine she received on September 23, 2013. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On May 14, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for her shoulder injury related to vaccine administration [“SIRVA”]. On
June 23, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $130,000.00 which “represents all elements of
compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).”
Proffer at 1.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $130,000.00 in the form of a check payable to petitioner, Linda
Heeg. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          Case 1:14-vv-00795-UNJ Document 34 Filed 06/23/15 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


LINDA HEEG,

                        Petitioner,

v.                                                      No. 14-795V
                                                        Chief Special Master Denise Vowell
SECRETARY OF HEALTH AND                                 ECF
HUMAN SERVICES,

                        Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On May 14, 2015, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On May 14, 2015, the Court issued a Ruling on Entitlement, finding that petitioner

is entitled to compensation. Respondent now proffers that petitioner receive an award of a lump

sum of $130,000.00 in the form of a check payable to petitioner. This amount represents

compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which

petitioner is entitled. 1 This proffer does not address final attorneys’ fees and litigation costs.

Petitioner is additionally entitled to reasonable attorneys’ fees and litigation costs, to be

determined at a later date upon petitioner submitting substantiating documentation.

        Petitioner agrees with the proffered award of $130,000.00.

                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                Principal Deputy Assistant Attorney General



1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
        Case 1:14-vv-00795-UNJ Document 34 Filed 06/23/15 Page 2 of 2




                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   LINDA S. RENZI
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   s/Camille M. Collett
                                   CAMILLE M. COLLETT
                                   Trial Counsel
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Telephone: (202) 616-4098

Dated: June 23, 2015




                                      2